COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
  BRANNON REIGER,                                               No. 08-20-00107-CR
                                                  §
                  Appellant,                                      Appeal from the
                                                  §
  v.                                                             35th District Court
                                                  §
  THE STATE OF TEXAS,                                         of Brown County, Texas
                                                  §
                  Appellee.                                       (TC# CR26265)
                                                  §


                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 25TH DAY OF MAY, 2021.


                                             GINA M. PALAFOX, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.